DETAILED ACTION
This office action is in response to the response fled on September 8, 2022. Claims 1-7, 9, 10, 15, 17-21, 23, 24 and 26-30 remain pending in the application and have been fully examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 8, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 10, 15, 17, 20, 21, 23, 24 and 27-30 are Finally rejected under 35 U.S.C. 103 as being unpatentable over Sharp (JPH0910143, previously cited by applicant) in view of Iles et al. (2013/0139349) and Keyser (BE905711, previously cited). 

In reference to claim 1, Sharp discloses a cleaner head for a vacuum cleaner (See title in the translation provided by applicant) comprising: a housing (2) configured to be movable across a floor surface, the housing having a lower face (Figure 1), a suction inlet (see figure below) defined in the lower face of the housing; a rotatable element/agitator (9) located at a front of the housing, the rotatable element/agitator having a rotational axis which is parallel to the lower face of the cleaner head (Figure 1), the housing at least partially surrounding the rotatable element/agitator (Figure 1) and an agitator (10) positioned rearwards of the rotatable element/agitator (Figure 1), a drive (18) configured to rotate the agitator to guide debris forwards of the agitator (10) towards a suction passageway (see figure below) located between the agitator and the rotatable element/agitator (Figure 3), wherein the suction passageway extends through the housing and is in fluid communication with the suction inlet (Figure 1), 
	Sharp lacks, that the rotatable element/agitator (9) provides a seal and comprises a continuous non-porous outer layer of deformable material.
However, Iles et al. teach that it is old and well known in the art at the time the invention was made to provide a vacuum cleaner head (10) having “dissimilar” or different (see Paragraph 52) first (60) and second (62) agitators (similar to the rotatable element/agitator 9 and the agitator 10, of Sharp) which are used for cleaning carpeted floors (Paragraph 13 and Figure 8) or hard floor surfaces (Paragraphs 12, 14 and 53 and Figure 7), wherein the first rotatable element/agitator (60) may “form a seal with the hard floor surface H during rotation of the front agitator 60.” (Paragraph 53). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the rotatable element/agitator (9), of Sharp, with the known technique of providing a vacuum cleaner head having “dissimilar” rotatable elements/agitators, wherein a first rotatable element/agitator forms a seal with the surface, as taught by Iles et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which can more effectively clean different types of flooring surfaces and which improves the entrainment within an airflow entering the cleaner head of debris of dirt and dust located in crevices in the surfaces thus improving the overall efficiency of the device. 
In addition, Keyser teaches that it is old and well known in the art at the time the invention was made to provide vacuum cleaner head (2, see Figure 8) which can be used on carpet or hard floor surfaces (see Page 5, Line 2, of Translation) and includes a rotatable sealing element (6) having a continuous (see Figure 8) non-porous (i.e. “closed-cell foam”, see claim 1 and note “closed-cell foam” is disclosed by the applicant as being non-porous, see Paragraph 69 of Applicant’s PG-PUB [2019/0150686] for disclosing, “A material such as closed cell foam is advantageous as the material is non-porous…”) outer layer of deformable material (again see claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the rotatable sealing element/agitator (9), of Sharp, with the known technique of providing a rotatable sealing element/agitator having a continuous non-porous outer layer of deformable material, as taught by Keyser and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device having an increased seal with the floor thereby increasing the suctioning effect and thus more effectively sucking up dust or liquid from the surface being cleaned during normal operation. 
[AltContent: textbox (Suction 
passageway)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Suction inlet)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    364
    577
    media_image1.png
    Greyscale


In reference to claim 2, Sharp discloses a shielding member (12) located between the agitator and the rotatable sealing element, wherein the suction passageway is in fluid communication with a portion of the rotatable sealing element above the shielding member (see annotated figure above). 

In reference to claim 3, Sharp discloses that the shielding member extends to the lower face, the shielding member configured to shield a rearward side (i.e. right side of 9) of the rotatable sealing element, proximate the lower face of the cleaner head (Figure 1). 

In reference to claim 4, Sharp lacks, a roller mounted rotatably with respect to a shielding member, the roller configured to provide a seal between the shielding member and a floor surface. 
However, Iles et al. also teach that it is old and well known in the art at the time the invention was made to provide a roller (56) mounted rotatably with respect to a shielding member (44, Figures 3 and 7), the roller configured to provide a seal (formed as the lower portion of the roller that engages with floor H) between the shielding member and a floor surface (H, Figure 7). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the shielding member, of Sharp, with the known technique of providing a roller mounted rotatably with respect to a shielding member, as taught by Iles et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more effectively guides the cleaner head over the surface being cleaned more easily. 

In reference to claim 5, Sharp discloses that the shielding member has a surface on a rearward side (right side in the figure below) configured to guide fluid flow away from rearward side of the rotatable sealing element, proximate the lower face of the cleaner head (see figure below). 
[AltContent: textbox (Surface on rearward side)][AltContent: arrow]
    PNG
    media_image1.png
    364
    577
    media_image1.png
    Greyscale


In reference to claim 6, Sharp discloses that the shielding member has a surface on a forward side which is coaxial with the rotational axis of the rotatable sealing element because it shares a “common axis” (see figure below) with the rotational axis of the rotatable sealing element (Figure 7). 
[AltContent: textbox (Clearance)][AltContent: ][AltContent: arrow][AltContent: arrow][AltContent: textbox (Rotational axis of the rotatable sealing element)][AltContent: textbox (Surface on forward side)][AltContent: oval][AltContent: arc]
    PNG
    media_image1.png
    364
    577
    media_image1.png
    Greyscale



In reference to claim 7, Sharp discloses a clearance (see figure above) between the surface on the forward side of the shielding member and an outer surface of the rotatable sealing element (see figure above), but lacks, specifically disclosing that the clearance is less than about 3mm. 
However, the examiner notes that the applicant fails to provide any criticality in having the clearance being less than about 3mm or that this particular range provides any unexpected result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Aller, 105 USPQ, 233. In this situation, one could provide any length of clearance including one being less than about 3mm depending on the particular surface being cleaned, the desired air flow through the device and the amount of debris desired to be removed during normal operation. 

In reference to claim 9, Sharp discloses an agitator housing (at 1 or at 3) which partially encloses the agitator (10), the agitator housing having an opening (see figure below) on a front side (i.e. formed as the inner left side of 3), the opening defined by a lip (at 5) of the agitator housing, wherein the shielding member extends (at the lower left and right portion of 12) to a height which is “substantially” (which is a relative term) the same as the lip of the agitator housing (see figure below). 
[AltContent: textbox (Opening)][AltContent: ]
    PNG
    media_image1.png
    364
    577
    media_image1.png
    Greyscale

In addition, assuming arguendo, Iles et al. also teach that it is old and well known in the art at the time the invention was made to provide an agitator housing (at 74 and 22, Figure 7) which partially encloses an agitator (62, Figure 7), the agitator housing having an opening (see figure below) on a front side (i.e. left side), the opening defined by a lip (see figure below) of the agitator housing, wherein the shielding member (50) extends to a height which is “substantially” the same as the lip of the agitator housing (Figure 7).

[AltContent: arrow][AltContent: textbox (Lip)][AltContent: ][AltContent: textbox (Opening)]
    PNG
    media_image2.png
    419
    757
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the agitator housing, of Sharp, with the known technique of providing the agitator housing having the lip and a shielding member that extends to a height “substantially” the same as the lip, as taught by Iles et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more effectively guides the debris through the housing thereby more effectively removing debris from the surface being cleaned during normal operation. 

In reference to claim 10, Keyser discloses that the rotatable sealing element comprises an outer layer of resiliently deformable material such as closed cell foam (see claim 1). 

In reference to claim 15, Sharp discloses a drive or motor (18) configured to rotate the rotatable sealing element/agitator (9) independently of movement of the cleaner head across a surface because the motor operates independently of how fast a user pushes or pulls the device over the surface being cleaned (Figures 1 and 3). And, Keyser also discloses a drive or motor (see abstract) configured to rotate the rotatable sealing element/agitator (9) independently of movement of the cleaner head across a surface because the motor operates independently of how fast a user pushes or pulls the device over the surface being cleaned. 

In reference to claim 17, Sharp lacks, a seal between a side face of the rotatable sealing element/agitator and housing.
However, Iles et al. teach that it is old and well known in the art at the time the invention was made to provide a seal (at 116) between a side face (i.e. outer circumferential side) of the rotatable sealing element/agitator and the housing or Iles et al. disclose another seal (see figure below for second interpretation) between a side face (i.e. left side) of the rotatable sealing element (60) and the housing (at 20).
In addition, Keyser also shows that it is old and well known in the art at the time the invention was made to provide a seal (at 4) between a side face (i.e. upper and lower outer sides as seen in Figure 9) of the rotatable sealing element/agitator and housing (2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the housing, of Sharp, with the known technique of providing the seal between a side face of the rotatable sealing element and the housing, as taught by Iles et al. or Keyser, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device having an increased suctioning effect and which more effectively dislodges debris on the rotatable sealing element/agitator and/or which effectively guides removed debris beneath the bottom surface of the cleaner head as it is maneuvered over the surface being cleaned. 

[AltContent: textbox (Second 
interpretation of seal)][AltContent: ]
    PNG
    media_image3.png
    542
    840
    media_image3.png
    Greyscale


In reference to claim 20, Iles et al. disclose a sealing element (at 116 or under a second interpretation see figure above) to provide a seal between the housing (at 20) and the rotatable sealing element (60, see figure above and Figure 7). And, Keyser also shows a sealing element (at 4) to provide a seal between the housing (2) and the rotatable sealing element (6, Figures 8 and 9). 

In reference to claim 21, Iles et al. disclose that the sealing element (at 116) is located on a rearward side of the rotatable sealing element and within the housing (Figure 7). And, Keyser also shows that the sealing element (4) is located on a rearward side (At least partially, see top view of Figure 9) of the rotatable sealing element and within the housing (because there is another element [not labeled] extending outward from outer ends of element 4, see Figures 8 and 9).

In reference to claim 23, Iles et al. disclose a scraper (116) which is configured to scrape debris from an outer surface of the rotatable sealing element (Figure 7 and Paragraph 68). 

In reference to claim 24, Sharp discloses that the agitator (10) comprises a plurality of radially-extending brush filaments (i.e. bristles) and/or a beater bar (Figure 1). 

In reference to claim 27, Sharp discloses that the drive (18) is configured to rotate the agitator (10) independently of movement of the cleaner head across a surface because the motor operates independently of how fast a user pushes or pulls the device over the surface being cleaned (Figures 1 and 3). 

In reference to claim 28, Sharp lacks, rotating an agitator at a speed of up to about 20000RPM.
However, Iles et al. teach that it is old and well known in the art at the time the invention was made to rotate an agitator (62) at a speed of up to (meaning that a lower RPM like 5000RPM could be used) about 20000RPM (Paragraph 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the speed of rotation of the agitator, of Sharp, with the known technique of rotating an agitator up to about 20000RPM, as taught by Iles et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more effectively removes debris on the surface being cleaned. 

In reference to claim 29, Sharp discloses that the agitator (10) is oscillated about a longitudinal axis (at a center portions of 10) of the agitator (Figure 1). 

In reference to claim 30, Sharp discloses a vacuum cleaner comprising a cleaner head (10 and see Title and Abstract in the translation). 

Claims 18 and 19 are Finally rejected under 35 U.S.C. 103 as being unpatentable over Sharp (JPH0910143, previously cited by applicant) in view of Iles et al. (2013/0139349), Keyser (BE905711, previously cited) and Wessel-Werk (CN105455730, previously cited by applicant). 

In reference to claim 18, Sharp discloses the claimed invention as previously discussed above, but lacks, a brush seal located at a perimeter of the cleaner head on at least one of: side edges of the cleaner head; a rear edge of the cleaner head. 
However, Wessel-Werk teaches that it is old and well known in the art at the time the invention was made to provide a cleaning device with a brush seal (at 8 and/or 9) located at a perimeter of cleaner head (10) on at least one of the side edges of the cleaner head or a rear edge of the cleaner head (Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Sharp, with the known technique of providing the brush seal, as taught by Wessel-Werk, and the results would have been predictable. In this situation, one could provide a more advantageous device having increased suctioning capabilities on hard floors or fabric ground, thereby more effectively removing material on various surfaces during normal operation. 

In reference to claim 19, Wessel-Werk discloses that brush seal is adjustable in height between two functional positions (see abstract). 

Claim 26, is Finally rejected under 35 U.S.C. 103 as being unpatentable over Sharp (JPH0910143, previously cited by applicant) in view of Iles et al. (2013/0139349), Keyser (BE905711, previously cited) and Hoover (GB2520549, previously cited by applicant).

In reference to claim 26, Sharp discloses the claimed invention as previously discussed above, but lacks, forming the agitator with a plurality of radially-extending blades. 
However, Hoover teaches that it is old and well known in the art at the time the invention was made to form an agitator (21) with a plurality of radially-extending blades (27, Figure 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the agitator (10), of Sharp, with the known technique of forming an agitator with a plurality of radially-extending blades, as taught by Hoover, and the results would have been predictable. In this situation, one could provide a more advantageous device having a roller that more effectively engages with the floor surface thereby promoting increased airflow through crevices thus more effectively removing dust or debris from the crevices during normal operation.
Response to Arguments
Applicant's arguments filed September 8, 2022 have been fully considered but they are not persuasive.
Applicant contends that, “Clearly, while Iles et al. discloses that the front and rear agitators are “dissimilar,” Iles et al. does not in fact teach or suggest a cleaner head comprising an agitator and a rotatable sealing element having a continuous non-porous outer layer of deformable material. Rather, Iles et al. merely teaches two agitators having filaments or bristles of different flexibility/rigidity. Accordingly, a person of ordinary skill in the art starting from Iles et al., or even Sharp in view of Iles et al., would not look to Keyser, or incorporate its foam roller. Specifically, every roller of Sharp and lles et al. is described as having an agitating effect. On the other hand, Keyser explicitly teaches against agitation. For example, Keyser teaches that the use of a brush or traditional suction nozzle does not manage to create a sufficient seal to suck up the dust or liquids and that the inevitable chatter of flexible material such as fibers and filaments against the ground fail to create a necessary seal on the contour of the suction opening. 
However, the examiner respectfully disagrees with this statement. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, the examiner believes the applicant is interpreting each reference individually rather than taking what each reference specifically teaches and applying that teaching into the combination and interpreting the combination as a whole. 
The base reference Sharp teaches of providing a vacuum floor cleaning device with two rotatable elements/agitators (See Abstract). 
Next, Iles et al. teach that it is old and well known in the art at the time the invention was made to provide a vacuum floor cleaning device with two differently formed rotatable elements/agitators (60 and 62), wherein one of the rotatable elements/agitators (i.e. 60) can be provided to, “form a seal with the hard floor surface H during rotation…”, (see paragraph 53). In other words, Iles et al. teach that it is known to provide a vacuum cleaner with different rotatable elements/agitators and wherein one of the rotatable elements/agitators is formed to provide a seal on some types of surfaces (i.e. hard wood surfaces) thereby allowing the device to more effectively clean different types of flooring surfaces (i.e. like hard wood surfaces) and which also improves the entrainment within an airflow entering the cleaner head of debris of dirt and dust located in crevices in the surfaces thus improving the overall efficiency of the device (see paragraph 53). 
And, Keyser teaches that it is old and well known in the art at the time the invention was made to provide a vacuum (2, see Figure 8) which can be used on carpet or hard floor surfaces (see Page 5, Line 2, of Translation) and includes a rotatable sealing element (6) that is formed with a continuous (see Figure 8) non-porous (i.e. “closed-cell foam”, see claim 1) outer layer of deformable material (“closed-cell foam” see claim 1) in order to provide an increased seal with the floor thereby increasing the suctioning effect and thus more effectively sucking up dust or liquid from the surface being cleaned during normal operation.
Thus, the combination as a whole meet the limitations of the claims and because proper motivation has been established (see underlined portions above) the examiner believes the rejection is proper and thus is maintained.
Applicant also contends that, “Additionally, every roller in Sharp and lles et al. is driven, whereas the rollers in Keyser are non-driven. Specifically, the rollers of Keyser roll over the surface without slippage as the cleaner head is moved. This is described as a frictionless effect, which conflicts with the sweeping, brushing, or agitating functionality of the rollers taught by Iles et al. Accordingly, the Applicant respectfully submits that there is no motivation or rationale to combine the teachings Sharp, Iles et al., and Keyser as asserted by the Examiner.”
However, the examiner respectfully disagrees with this statement. The rollers in Keyser are still rotatable (see Figures n^1 and 8). The fact that they may be non-driven is moot and would not prevent one from taking the teaching of forming a rotatable roller with a continuous non-porous outer layer of deformable material in order to provide an increased seal with the floor thereby increasing the suctioning effect and thus more effectively sucking up dust or liquid from the surface being cleaned during normal operation. Since, proper motivation has been established (see underlined portions above), the examiner believes the rejection is proper and thus is maintained.
Applicant also contends that, “Accordingly, it is respectfully submitted that the combinations as posited by the Examiner are nothing more than impermissible hindsight reconstruction and as such the rejections should be withdrawn. Accordingly, the Applicants respectfully request reconsideration of the rejections and submits that the pending claims are allowable over the known prior art.”
However, the examiner respectfully disagrees with this statement. The examiner has provided clear motivation for each of the applied references in the rejection above. Since, proper motivation has been established, the examiner believes the rejection is proper and thus is maintained. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723